Case 1:16-cv-10386-LTS Document 340-2 Filed 04/30/20 Page 1 of 4
                   Case 1:16-cv-10386-LTS Document 340-2 Filed 04/30/20 Page 2 of 4


Quigley, Kevin C.

From:                             Dimitry Joffe <dimitry@joffe.law>
Sent:                             Saturday, April 18, 2020 5:02 PM
To:                               Quigley, Kevin C.
Cc:                               Saso, Paul A.; josh@joshmcguirelaw.com; Callaghan, Anthony; Bunis, Michael; Edgarton,
                                  G. Mark.
Subject:                          RE: Filing
Attachments:                      SOF (Apr. 18) - Copy.docx


**External Email**

Kevin -- here is the SOF in Word with Plaintiffs' responses to Defendants' statements followed by Plaintiffs'
statements in consecutively numbered paragraphs.
Regards,
Dimitry

This email is secured.


‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
On Friday, April 17, 2020 4:52 PM, Quigley, Kevin C. <kquigley@choate.com> wrote:


        Dimitry,



        We’ve conferred with our client, who would prefer to preserve the confidentiality of the exhibits you
        attached. Defendants do not object to your motion to seal.


        Thanks,




        Kevin




        From: Saso, Paul A. <PSaso@gibbonslaw.com>
        Sent: Friday, April 17, 2020 1:29 PM
        To: Dimitry Joffe <dimitry@joffe.law>
        Cc: josh@joshmcguirelaw.com; Callaghan, Anthony <ACallaghan@gibbonslaw.com>; Quigley, Kevin C.
        <kquigley@choate.com>; Bunis, Michael <mbunis@choate.com>; Edgarton, G. Mark.
        <gedgarton@choate.com>
        Subject: RE: Filing



                                                           1
           Case 1:16-cv-10386-LTS Document 340-2 Filed 04/30/20 Page 3 of 4
**External Email**




Dimitry,



Defendants are considering your request. Expect that our colleagues at Choate will return to you on
this, as they are taking the lead on the motion for summary judgment.



Regards,

Paul




________________________________

Paul A. Saso, Esq. / Director

Gibbons P.C., One Pennsylvania Plaza, 37th Floor, New York, New York 10119
Tel: 212-613-2171 / Fax: 212-554-9686 / psaso@gibbonslaw.com




From: Dimitry Joffe <dimitry@joffe.law>
Sent: Thursday, April 16, 2020 11:46 PM
To: Saso, Paul A. <PSaso@gibbonslaw.com>
Cc: josh@joshmcguirelaw.com; Callaghan, Anthony <ACallaghan@gibbonslaw.com>;
kquigley@choate.com; mbunis@choate.com; gedgarton@choate.com
Subject: Filing




Paul -- apologies for missing the 6 pm deadline today, I am in the process of filing Daubert brief,
and I want to ask for your consent to the sealing motion for a few exhibits unless you'll agree to
waive confidentiality on those exhibits and save everybody some trouble.. I attach those
currently sealed exhibits, see if they are worth it..I'll have to serve the SOF tomorrow though,
hope it would not inconvenience you too much..



This email is secured.




                                                   2
                                                                              Case 1:16-cv-10386-LTS Document 340-2 Filed 04/30/20 Page 4 of 4




    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Disclaimer
The contents of this message, together with any attachments, may contain information that is legally
privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are hereby
notified that any dissemination, distribution, printing, or copying of this message, or any attachment, is
strictly prohibited. If you have received this message in error, please notify me immediately by reply e-
mail or call Gibbons P.C. at 973-596-4500 and delete this message, along with any attachments, from
your computer.




Choate Hall & Stewart LLP Confidentiality Notice:

This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart
LLP. It is intended exclusively for the individual or entity to which it is addressed. The substance
of this message, along with any attachments, may contain information that is proprietary,
confidential and/or legally privileged or otherwise legally exempt from disclosure. If you are not
the designated recipient of this message, you are not authorized to read, print, retain, copy or
disseminate this message or any part of it. If you have received this message in error, please
destroy and/or delete all copies of it and notify the sender of the error by return e-mail or by
calling 1-617-248-5000. If you are a resident of California, please see Choate’s Notice to
California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms-of-use.html#privacy-statement.

For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




                                                                                                                                                                 3
